[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 APR 25, 2007
                               No. 06-14947                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                           Agency No. A76-531-649

JACQUELINE FINLAYSON-GREEN,


                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (April 25, 2007)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Jacqueline Finlayson-Green, a native and citizen of Jamaica, appeals the
Board of Immigration Appeal’s (“BIA”) denial of her motion to reconsider its

denial of her motion to reopen. In this case, the Immigration Judge (“IJ”) ordered

Finlayson-Green removed in absentia.

                                    Background

       Finlayson-Green was ordered removed in absentia, after her counsel

advised her not to attend a removal hearing for which Finlayson-Green had

received a notice to appear. Finlayson-Green’s counsel had filed a motion to

change venue, which was denied, and a motion for reconsideration of the denial,

which was denied at the hearing. At the removal hearing, the IJ found that

Finlayson-Green had received notice of the hearing and had been properly served

before ordering her removed in absentia.

      Finlayson-Green appealed the order to the BIA, arguing the IJ had

improperly denied her motion for a change of venue or telephonic appearance.

The BIA affirmed without opinion. In October 2005, Finlayson-Green filed a

motion to reopen with the BIA through new counsel. In the motion, Finlayson-

Green alleged that her previous counsel rendered ineffective assistance of counsel,

which resulted in Finlayson-Green’s failure to attend the removal hearing, and the

failure to properly appeal the in absentia removal order to this Court. The BIA

denied the motion as untimely and also denied Finlayson-Green’s subsequent

motion to reconsider.
                                           2
                                  Standard of Review

      We review the denial of a motion to reopen for abuse of discretion, and we

are limited to "determining whether there has been an exercise of administrative

discretion and whether the matter of exercise has been arbitrary or capricious." Ali

v. U.S. Att'y Gen., 443 F.3d 804, 808 (11th Cir. 2006) (per curiam) (citation and

quotation marks omitted). Motions to reconsider are also reviewed for abuse of

discretion. Assa'ad v. U.S. Att'y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003).

Motions to reconsider and reopen are disfavored, especially in a removal

proceeding, “where, as a general matter, every delay works to the advantage of the

deportable alien who wishes merely to remain in the United States.” INS v.

Doherty, 502 U.S. 314, 323, 112 S. Ct. 719, 724-25, 116 L. Ed. 2d 823 (1992)

(discussing motions to reopen).

                                      Discussion

      Finlayson-Green argues that the BIA wrongfully concluded that the

untimeliness of her motion to reopen deprived it of jurisdiction over the motion

and her subsequent motion to reconsider. Finlayson-Green also argues that the

BIA should have applied equitable tolling or reopened her case sua sponte .

      The BIA did not abuse its discretion by failing to apply equitable tolling to

Finlayson-Green’s petition to reopen. When an alien fails to appear as directed in

a notice of a removal hearing, the alien “shall be ordered removed in absentia” if
                                          3
the government “establishes by clear, unequivocal, and convincing evidence that

the written notice was so provided and that the alien is removable.” 8 U.S.C.

§ 1229a(b)(5)(A). Such an order can be rescinded “only” (1) if the alien files a

motion to reopen within 180 days of the order’s entry and successfully

demonstrates that the failure to appear was because of exceptional circumstances,

or (2) at any time if the alien demonstrates that she did not receive the notice to

appear in accordance with 8 U.S.C. § 1229(a)(1) and (2). 8 U.S.C.

§ 1229a(b)(5)(C); 8 C.F.R. § 1003.23(b)(4)(ii).

      Finlayson-Green does not contend that she did not receive notice to appear;

instead she admits that she did receive it, but contends that she failed to appear due

to the ineffective assistance of her counsel. Finlayson then filed her motion to

reopen over 2 years after the BIA issued its decision affirming the IJ’s in absentia

removal order. We have held that the 180-day time limitation is “jurisdictional and

mandatory” and cannot be equitably tolled on account of ineffective assistance of

counsel. Anin v. Reno, 188 F.3d 1273, 1278-79 (11th Cir. 1999) (per curiam).

Therefore, the BIA did not abuse its discretion in denying the motion to reopen

based on untimeliness.

      While we have jurisdiction to review the BIA's decision not to exercise its

sua sponte authority to reopen or reconsider, we hold that the BIA did not abuse its

discretion. Decisions not to reopen under § 1003.2(a) are reviewed for an abuse of
                                           4
discretion. See Anin, 188 F.3d at 1279. While the BIA may sua sponte grant a

motion to reopen at any time pursuant to 8 C.F.R. § 1003.2(a), the BIA has wide

discretion to deny such a motion, even if the moving party has met its prima facie

burden to reopen. 8 C.F.R. § 1003.2(a). Under § 1003.2(a), the BIA has the

discretion to reopen the proceedings “as it sees fit.” Anin, 188 F.3d at 1279

(discussing 8 C.F.R. § 3.2(a) a prior version of § 1003.2(a)). Given the

untimeliness of Finlayson-Green’s motions, we can find no abuse of discretion

here.

        Upon review of the administrative record and the parties’ briefs, we discern

no error in the BIA’s decisions. The BIA committed no errors of law or fact by

denying her motion to rescind and, thus, also did not abuse its discretion in

denying the motion to reconsider. Accordingly, we deny the petition for review.

        PETITION DENIED.




                                           5